PER CURIAM.
The defendant appeals his conviction and sentence for the crime of robbery. The evidence established that he stabbed his victim and was apprehended a short time later near the scene of the crime. He had blood on his clothes. He was identified by the victim.
On this appeal, it is urged that the evidence of the identity of the defendant as *662the perpetrator of the crime is insufficient. We have determined that this contention has no merit. See State v. Sebastian, Fla. 1965, 171 So.2d 893.
Affirmed.